Order, Family Court, Bronx County (Sarah E Cooper, J.), entered on or about October 18, 2012, which, insofar as appealed from as limited by the briefs, terminated respondent mother’s parental rights and transferred the custody and guardianship of the subject male children to petitioner agency and the Commissioner of the Department of Social Services for the purpose of adoption, unanimously affirmed, without costs.
A preponderance of the evidence at the dispositional hearing supported the determination that the best interests of the subject male children would be served by terminating the mother’s parental rights so the children may be adopted by their foster mother, with whom they have bonded and thrived *511(see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; Matter of Shaka Efion C., 207 AD2d 740 [1st Dept 1994]). Although the mother was issued a suspended judgment on consent with regard to her daughter, the same disposition is not warranted with respect to the male children who, unlike the daughter, have been living in a stable home since placement. The mother has failed to comply with her service plan, and it is not in the best interests of the male children to wait any longer for the mother to gain the ability to fulfill her parental obligations (see Matter of Michael B., 80 NY2d 299, 311 [1992]; Matter of Janell J. [Shanequa J.], 88 AD3d 512 [1st Dept 2011]).
Concur— Sweeny, J.E, Renwick, Saxe, Freedman and Richter, JJ.